875 F.2d 869
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Finies J. WILLIAMS, Plaintiff-Appellant,v.GENERAL MOTORS CORP.;  United Auto Workers Union,Defendants-Appellees.
No. 88-2026.
United States Court of Appeals, Sixth Circuit.
May 30, 1989.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and ANN ALDRICH, District Judge.*

ORDER

2
Finies J. Williams appeals the district court's judgment dismissing his hybrid Sec. 301 suit filed under the Labor Management Relations Act, 29 U.S.C. Sec. 185.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Williams sought monetary relief against the defendants General Motors Corporation and United Auto Workers Union for breach of contract, conspiracy, wrongful discharge and other discriminatory practices.  Following a hearing, the district court granted the defendants' motion to dismiss.


4
Upon consideration, we affirm the district court's judgment.  Williams's claims against the United Auto Workers Union are barred as untimely.  The claims should have been filed within six months of the date his claim against the Union accrued;  at the latest, the claim accrued in April 1986.   See DelCostello v. International Bhd. of Teamsters, 462 U.S. 151 (1983);  McCreedy v. Local Union No. 971, UAW, 809 F.2d 1232 (6th Cir.1987);  Dowty v. Pioneer Rural Elec. Coop., Inc., 770 F.2d 52, 56 (6th Cir.), cert. denied, 474 U.S. 1021 (1985).  Williams did not file his claim against the Union until May 1988, more than two years later.


5
Williams's claims against General Motors are also barred under the doctrine of res judicata.  The claims in this action arose from the same cause of action giving rise to his previous federal action against the defendants in District Court No. 86-CV-75394-DT.  A final judgment of dismissal was entered on the merits in that suit.  Therefore, the claims against General Motors in this action are barred under the doctrine of res judicata.   See Anchor Motor Freight, Inc. v. International Bhd. of Teamsters, 700 F.2d 1067, 1069-70 (6th Cir.), cert. denied, 464 U.S. 819 (1983).


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation